THE THIRTEENTH COURT OF APPEALS

                                   13-19-00042-CV


Kayla Maradiaga, Individually and as Representative of Border Financial Services, Inc.,
               D/B/A A-MEX, A-MEX II, A-MEX III and Cash Express
                                         v.
          Steve B. Becker and Exel Bobbins & Plastics Components, Inc.


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                         Trial Cause No. 2015-DCL-04100-E


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Kayla Maradiaga, Individually and as Representative of Border

Financial Services, Inc., D/B/A A-Mex, A-Mex II, A-Mex III, and Cash Express.

      We further order this decision certified below for observance.

February 6, 2020